648 So. 2d 174 (1994)
Terry Wayne EANES, Appellant,
v.
STATE of Florida, Appellee.
No. 93-4179.
District Court of Appeal of Florida, First District.
November 18, 1994.
Nancy A. Daniels, Public Defender, Terry Carley, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., William J. Bakstran, Asst. Atty. Gen., for appellee.

ON MOTION FOR CERTIFICATION
Appellant has filed a motion for certification, arguing that at least two other district courts of appeal have certified questions to the supreme court which suggest that probation and community control should be treated the same for purposes of determining whether a sentence exceeds the maximum allowed by law. See Roundtree v. State, 637 So. 2d 325 (Fla. 4th DCA 1994), rev. granted, 649 So. 2d 235; Jost v. State, 631 So. 2d 1131 (Fla. 5th DCA 1994); Straughan v. State, 636 So. 2d 845 (Fla. 5th DCA 1994). Because we have considered the question and decided that community control and probation should not be treated alike, for much the same reason that probation and time in prison should not be treated alike, we certify conflict with the foregoing cases.
ALLEN and MICKLE, JJ., concur.